DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for want of prosecution.
On February 26, 2009, Plaintiffs filed a Complaint. A conference management hearing was held on April 13, 2009. Following that hearing, Plaintiffs and Defendant held conversations regarding the 2007 tax deficiency. In the course of conversation, Mr. Krause informed the Department's representative that "he did not want to expend additional effort to locate more information," and further stated that "he was not going to pursue the appeal." (Def's Status Report, April 27, 2009.)
On May 19, 2009, the court issued an Order stating Plaintiffs had 21 days from the date of the Order to notify the court in writing if they wanted to pursue their appeal. The court advised Plaintiffs that failing to provide the information would result in dismissal. As of this date, Plaintiffs have not responded to the court's request. As a result, the court concludes the appeal should be dismissed. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this day of June 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on June 19, 2009.The Court filed and entered this document on June 19, 2009. *Page 1